FILED
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         December 9, 2014
                                    TENTH CIRCUIT
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court

 ALEXANDER STANLEY,

               Plaintiff - Appellant,

 v.                                                          No. 14-1120
                                                 (D.C. No. 1:12-CV-02944-PAB-CBS)
 MALINDA McMILLIAN,                                           (D. Colo.)

               Defendant - Appellee.


                              ORDER AND JUDGMENT*


Before HARTZ, McKAY, and MATHESON, Circuit Judges.


       After examining the briefs and the appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is therefore ordered

submitted without oral argument.

       This § 1983 case involves a state prisoner’s challenges to the confiscation of funds

from his prison trust account. Plaintiff Alexander Stanley is currently incarcerated in a

private prison operated by Corrections Corporation of America for the Colorado

Department of Corrections. On November 8, 2011, one of Plaintiff’s fellow inmates was


       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
released from custody. Two days later, this now former inmate’s daughter transferred

$200 into Plaintiff’s prison trust account. Defendant Malinda McMillian, a prison

employee, allegedly confiscated the $200 from Plaintiff’s account a few days later.

       Plaintiff protested the confiscation of these funds through both the informal

resolution process and the formal grievance process. During the formal grievance

process, prison officials denied Plaintiff’s Step 1 and Step 2 grievances on the basis that

the funds had been transferred as the result of “bartering,” which is forbidden by the

prison’s Code of Penal Discipline. In their submitted written responses to Plaintiff’s

grievances, the officials stated that taped phone calls revealed the other inmate had called

his daughter from prison on November 7, 2011, prior to his release from custody, and

instructed her to send $200 to Plaintiff. The officials cited the Code of Penal Discipline’s

definition of bartering, which includes situations where “an offender arranges the

payment from one offender to another through outside resources without authorization.”

(Docket No.1 at 60.) They accordingly concluded the funds were properly confiscated as

the result of impermissible bartering. Plaintiff’s Step 3 grievance was denied on the

procedural basis that it included six pages of attachments, twice as many as permitted by

the regulations. Prison officials allegedly refused to accept a corrected grievance with the

permitted number of attachments.

       After his administrative grievances proved unsuccessful, Plaintiff filed this federal

§ 1983 action against several prison officials. The district court dismissed Plaintiff’s

claims against all of the officials except Defendant McMillian on the basis that the

                                             -2-
complaint did not allege personal participation by any of the other defendants in the

alleged violation of Plaintiff’s constitutional rights. The magistrate judge subsequently

recommended dismissal of the claims against Defendant McMillian for failure to state a

claim on which relief could be granted. Plaintiff filed an objection to the magistrate

judge’s report and recommendation. Although he stated he “object[ed] to the

recommendation of the United States Magistrate Judge in its entirety,” (R. at 269 (bolding

and underlining omitted)), he limited his specific objections to the recommended

dismissal of his procedural due process claim (see R. at 250-51). The district court

reviewed the merits of this claim de novo and concluded that dismissal was appropriate

because, even assuming a protected property interest was at stake, Plaintiff was afforded

adequate post-deprivation process through both the prison grievance system and state

court procedures.

       On appeal, Plaintiff first argues the district court erred by failing to fully and

thoroughly analyze all of Plaintiff’s claims. He argues the court was required to review

his entire complaint de novo because he stated that he objected to the magistrate judge’s

recommendation in its entirety. However, even construing Plaintiff’s objections liberally,

only his arguments regarding his procedural due process claim were raised with sufficient

specificity to preserve the issue for de novo review by the district court or for appellate

review by this court. See United States v. 2121 E. 30th St., 73 F.3d 1057, 1059 (10th Cir.

1996). The district court accordingly did not err in limiting its review to the procedural

due process claim.

                                              -3-
       On the merits of this claim, Plaintiff argues any possible post-deprivation remedies

do not provide a viable defense to his due process claim because the confiscation of the

transferred funds resulted from the operation of established state procedures, not a

random and unauthorized deprivation. However, this argument is contradicted by the

arguments and allegations Plaintiff relied on below. Indeed, Plaintiff’s complaint

repeatedly argued that prison officials illegally confiscated funds from Plaintiff’s account

without a supportable basis in the applicable regulations. Thus, the complaint and other

pleadings do not support Plaintiff’s current argument that the confiscation was instead

based on established state procedures.

       Plaintiff also argues neither the prison grievance procedures nor the state court

system provide an adequate post-deprivation process under the circumstances of this case.

We agree with the district court that Plaintiff has not demonstrated the state court system

would fail to provide constitutionally adequate post-deprivation process. Plaintiff’s

speculation that the state court would likely dismiss his complaint for lack of exhaustion

does not prove the state has failed to provide adequate procedural safeguards for his due

process rights, especially since both Colorado and the federal courts have the same

requirement for an inmate to exhaust all available administrative remedies before filing

suit. See Colo. Rev. Stat. § 13-17.5-102.3; 42 U.S.C. § 1997e(a). As for Plaintiff’s

argument that prison officials must inform prisoners of their state court remedies in order

for such remedies to provide adequate due process protection, his only supporting

authority is Justice Marshall’s partial dissent in Parratt v. Taylor, 451 U.S. 527, 555-56

                                            -4-
(1981) (Marshall, J., concurring in part and dissenting in part). This dissent carries no

precedential weight, and our precedents do not impose such a rule. Plaintiff’s other

arguments are similarly unavailing.

       We conclude that the district court appropriately dismissed Plaintiff’s due process

claim based on the post-deprivation process available through the state court system.

Because we affirm on this ground, we need not consider Plaintiff’s arguments regarding

the alleged inadequacies of the prison grievance system.

       Finally, Plaintiff argues if we affirm the dismissal of his claim based on the

availability of state court remedies, we should toll the time he spent pursuing this § 1983

action for purposes of the state statute of limitations so he will not be barred from

pursuing his claims in the state court. However, we see no legal basis for this court to toll

the state statute of limitations in a possible future state court proceeding. We accordingly

deny this request.

       For substantially the same reasons given by the district court, we AFFIRM the

dismissal of this case. We GRANT Plaintiff’s motion to proceed in forma pauperis on

appeal but remind him he is obligated to continue making partial payments until the entire

filing fee has been paid in full.

                                                   Entered for the Court



                                                   Monroe G. McKay
                                                   Circuit Judge


                                             -5-